 1                                                              The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                             NO. 2:17-MC-00132-RSL
11
                              Plaintiff,                        (2:08-CR-00278-RSL-1)
12
             v.                                            Continuing Garnishment Order
13
     ANTHONY R. FREDERICKS,
14
             Defendant/Judgment Debtor,
15
           and
16
     EQUILON ENTERPRISES LLC,
17
                              Garnishee.
18
19
            A Writ of Continuing Garnishment, directed to Garnishee, Equilon
20
     Enterprises LLC, has been duly issued and served upon the Garnishee.
21
     Pursuant to the Writ, Garnishee Equilon Enterprises LLC, filed its Answer on
22
23   July 26, 2019, stating that at the time of the service of the Writ,

24   Defendant/Judgment Debtor Anthony R. Fredericks was an active employee
25
     who was paid bi-weekly.
26
     //
27
     //
28

     CONTINUING GARNISHMENT ORDER (USA v. Anthony R. Fredericks &                 UNITED STATES ATTORNEY’S OFFICE
                                                                                   700 STEWART STREET, SUITE 5220
     Equilon Enterprises LLC, Court Nos. 2:17-MC-00132-RSL & 2:08-CR-00278-RSL-           SEATTLE, WA 98101
     1) - 1                                                                               PHONE: 206-553-7970
 1          After notification of the garnishment proceeding was mailed to the
 2
     parties on or about October 25, 2017, Mr. Fredericks has not requested a
 3
     hearing to determine exempt property as of this date.
 4
            IT IS THEREFORE ORDERED as follows:
 5
 6          That the Garnishee, Equilon Enterprises LLC, shall pay to the United

 7   States District Court for the Western District of Washington, the non-exempt
 8
     earnings payable to Defendant/Judgment Debtor Anthony R. Fredericks, upon
 9
     each period of time when Defendant/Judgment Debtor Fredericks is entitled to
10
     receive such funds, and shall continue said payments, if any, until
11
12   Defendant/Judgment Debtor Fredericks’ debt is paid in full; or until

13   Defendant/Judgment Debtor is no longer an active employee of Garnishee and
14
     the Garnishee no longer has possession, custody, or control of any funds due
15
     and owing to the Defendant/Judgment Debtor; or until further order of this
16
     Court.    This includes all monies required to be previously withheld by the
17
18   Garnishee, in accordance with the Writ of Continuing Garnishment;

19          That such payment shall be applied to Defendant/Judgment Debtor
20
     Fredericks’ outstanding restitution obligation, by the United States District
21
     Court for the Western District of Washington; and
22
            That the payment shall be made out to the United States District Court,
23
24   Western District of Washington, referencing Case Nos. 2:08-CR-00278-RSL-1

25   and 2:17-MC-00132-RSL, and to deliver such payment either personally or by
26
     First Class Mail to:
27
     //
28

     CONTINUING GARNISHMENT ORDER (USA v. Anthony R. Fredericks &                 UNITED STATES ATTORNEY’S OFFICE
                                                                                   700 STEWART STREET, SUITE 5220
     Equilon Enterprises LLC, Court Nos. 2:17-MC-00132-RSL & 2:08-CR-00278-RSL-           SEATTLE, WA 98101
     1) - 2                                                                               PHONE: 206-553-7970
 1                  United States District Court, Western District of Washington
                    Attn: Financial Clerk – Lobby Level
 2
                    700 Stewart Street
 3                  Seattle, Washington 98101

 4          Dated this 3rd day of October, 2019.
 5
 6                                   A
                                     ROBERT S. LASNIK
 7                                   United States District Court Judge

 8
 9   Presented by:

10
     s/ Kyle A. Forsyth
11   KYLE A. FORSYTH, WSBA #34609
12   Assistant United States Attorney

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     CONTINUING GARNISHMENT ORDER (USA v. Anthony R. Fredericks &                 UNITED STATES ATTORNEY’S OFFICE
                                                                                   700 STEWART STREET, SUITE 5220
     Equilon Enterprises LLC, Court Nos. 2:17-MC-00132-RSL & 2:08-CR-00278-RSL-           SEATTLE, WA 98101
     1) - 3                                                                               PHONE: 206-553-7970
